The contract sued on was as follows:
"ORDER FOR THE ERECTION OF CONDUCTORS.
"MR. U. G. DELLINGER.
SIR: Erect (or deliver) at your earliest convenience on my residence a system of circuit conductors (5 points and 3 rods to the ground) of the Star lightning rod, in a proper and substantial manner, in accordance with scientific rules; and I will pay for *Page 462 
(738) the same, on completion of work, in cash or note, due on completion, at the rate of 47 1/2 cents per foot for the rod, $3.50 for each point, and price of five feet of rod for each galvanized brace; $5 for each horse, rooster or points of compass; $4 for each arrow and $3 for each ball.
"It is expressly understood by the singer of this order that he signs the same upon his own judgment, after due deliberation by him, without any undue influence having been used or representations made by any agent other than written or printed on this order.
"Dated 10 July, 1895.                        W. A. GILLESPIE."
There was a verdict for the plaintiff, and from the judgment thereon the defendant appealed.
The defendant executed the order to the plaintiff which is set out in the case on appeal. The order was signed by the defendant simultaneously with the making of the contract, whatever the contract was. The defendant could read and write, and he signed the paper, according to his own testimony, voluntarily. The plaintiff made no attempt to conceal any of its provisions, handed it to him to read, practiced no trick or surprise on him to induce him to execute it, and as a matter of fact the defendant commenced to read it. He said, as a witness for himself on the trial, that "He (plaintiff) pulled out the paper and showed it to me. * * * Then I signed the paper. I didn't hardly get the first line. I saw the figure `3' and thought it was three rods for the house. I asked if he (739) would put it up to-day, and he said he would put it up tomorrow." It is plain that no deceit was practiced here. It was pure negligence in the defendant not to have read the contract. There it was before him, and there was no trick or device resorted to by the plaintiff to keep him from reading it. In Boyden v. Clark, 109 N.C. 669, it is said by the Court: "If a prudent person, in the exercise of ordinary care and occupying his position, would, by prosecuting his inquiries further or extending his investigations, have ascertained the truth before acting, relief would be refused on the ground of negligence." If we will apply this principle to the case before us, we will see that the defendant's negligence was inexcusable. The defendant's defense is that the plaintiff told him, just upon signing the paper, that he would put up the rods for $20, and he was allowed on the trial to testify to this conversation to show what the contract *Page 463 
was. This testimony was nothing but an attempt to contradict a written instrument executed by the defendant concerning the same matter. It was an attempt to prove by oral testimony a contract entirely different from that embraced in the written one. His Honor erred in admitting the testimony. But, for another reason, the defendant cannot defeat the plaintiff's action. According to his own testimony, when the workman (Uzzell) came next morning to put up the rods the defendant asked to see the paper which he had signed (Uzzell having it in his hand to collect the money after the work should be done), and upon looking at it said that the contract was not stated truly in the paper. Yet he allowed the work to go on and to be completed, in manner and style altogether different from that which he said the true contract provided for. Upon discovering that the written contract was unlike the contract which he alleged he had made with the plaintiff, he should not have allowed the work to go on. Equity will not permit him, under such circumstances, even if there was fraud in the     (740) contract, to allow the plaintiff to complete the work and then refuse to pay for it. If the contract had been procured through fraud, as the defendant alleged, he ought, when he had examined it the next morning before Uzzell began the work, to have repudiated it and have forbidden the commencement of the work, or he should have made his election to abide by it, as it was written, with the explicit declaration, then made, of his intention to sue the plaintiff in damages for the deceit. Knight v.Houghtalling, 85 N.C. 19. It is not necessary for us to consider whether or not the answer, even after amendment, was sufficient in substance to raise the question of deceit in the contract. There was no error in the matters pointed out for which there must be a new trial.
No Error.
Cited: Boutten v. R. R., 128 N.C. 342, 344; Cutler v. R. R., ib., 484, 491, 496; Gwaltney v. Ins. Co., 134 N.C. 561; Knitting Mills v. GuarantyCo., 137 N.C. 569; Griffin v. Lumber Co., 140 N.C. 520; Medicine Co. v.Mizell, 148 N.C. 387; Aderholt v. R. R., 152 N.C. 414; Leonard v. PowerCo., 155 N.C. 14; Bank v. Redwine, 171 N.C. 564. *Page 464